Citation Nr: 0925343	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-37 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from a January 2009 Order of the United States 
Court of Appeals for Veterans Claims (Court).  In that Order 
the Court granted a December 2008 joint motion of the Veteran 
and Secretary of the Department of Veterans Affairs (the 
parties).  

Previously, this matter came before the Board on appeal from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to TDIU.  By way of a 
March 2008 decision, the Board found that the Veteran did not 
meet the criteria for a TDIU.   The Veteran appealed that 
decision to the Court.  Through the January 2009 Order, the 
Court granted the joint motion.

By this order, the Court vacated the March 2008 Board 
decision that denied a claim for a TDIU, and remanded the 
case to the Board for compliance with the instructions in the 
joint motion.  In the joint motion, the parties agreed that a 
remand was required because the Board did not provide an 
adequate statement of the reasons or bases for its findings 
and conclusions on material issues of fact presented on the 
record.  Specifically, in that joint remand, the parties 
basically agreed that the Board's March 2008 decision did not 
show that the Board considered evidence contained in a 
"transcript of deposition testimony" dated in April 2007; 
particularly, the Veteran's testimony that pain, numbness, 
and other symptoms were associated with his service-connected 
feet and hands disabilities and made him unemployable.  

Pursuant to the Court order, this matter is now back before 
the Board for consideration of all evidence, including the 
Veteran's April 2007 transcript of deposition testimony.

Since the March 2008 Board decision, and subsequent to the 
January 2009 Court Order, the Veteran submitted a March 2009 
statement from his private physician.  As discussed below, 
this statement provided necessary medical evidence needed to 
support the Veteran's claim, and was a strong factor the 
favorable resolution of this matter.  
 
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

1.  The veteran has four years of high school education; he 
worked in a sales-type of occupation from 1963 until he 
retired in June 1991. 

2.  The veteran's service-connected disability consists of 
(a) cold injury, right upper extremity, evaluated as 30 
percent disabling; (b) cold injury, left upper extremity, 
evaluated as 30 percent disabling; (c) cold injury, right 
lower extremity, evaluated as 30 percent disabling; (d) cold 
injury, left lower extremity, evaluated as 30 percent 
disabling; (e) cold injury, right ear, evaluated as 10 
percent disabling; and (f) cold injury, left ear, evaluated 
as 10 percent disabling.

3.  The record contains medical and other evidence indicating 
that the veteran is capable of only marginal employment and 
not substantially gainful employment by reason of the 
aggregate impact of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim 
for service connection for diabetes mellitus type II.

II.  Analysis

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected cold injury disabilities.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 
38 C.F.R. § 4.16(a).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(a) cold injury, right upper extremity, evaluated 
as 30 percent disabling; 

(b) cold injury, left upper extremity, evaluated as 
30 percent disabling; 

(c) cold injury, right lower extremity, evaluated 
as 30 percent disabling; 

(d) cold injury, left lower extremity, evaluated as 
30 percent disabling; 

(e) cold injury, right ear, evaluated as 10 percent 
disabling; and 

(f) cold injury, left ear, evaluated as 10 percent 
disabling.

The combined disability rating for the service-connected 
disabilities is 90 percent.  Therefore, the veteran meets the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.

The veteran's education and employment history is shown in 
the veteran's TDIU application (VA Form 21-8940), received in 
January 2006.  The veteran reported that he had four years of 
high school education and that he also received 
education/training from Western Pennsylvania Horological 
Institute from 1948 to 1949.  

Review of that VA Form 21-8940 indicates that the veteran 
worked at his most recent job in sales from 1963 until he 
retired in 1991.  On that form the veteran also indicated 
that his disability presently affected his full time 
employment.  He indicated that prior to his 1991 retirement, 
his highest gross earnings were $2,250.00 per month, and that 
the most he ever earned in one year was $27,000.00.  On that 
form the veteran also indicated that he did not leave his 
last job because of his disability, and that he had not tried 
to obtain employment since he became too disabled to work.  
He did not expect to be receiving workers compensation 
benefits.  Finally, the veteran stated that his current 
physical condition prohibited him from any activity in cold 
weather, which affected his feet, hands, and ears-the 
disability prevented him from relaxing and enjoying leisure 
time due to his aching feet.

The Board initially notes that the veteran has several other 
conditions for which service connection is not currently in 
effect.  These include coronary artery disease, hypertension, 
colonic polyps status post partial colectomy, and history of 
myocardial infarctions, status post angioplasty.  The 
disabling effects of any nonservice-connected conditions, 
however, cannot be considered in determining whether the 
veteran is entitled to a TDIU rating.

The disabling manifestations of the veteran's service-
connected disabilities were considered and evaluated in a 
recent rating decisions of January and September 2006, in 
connection with a claim for service connection and the 
initial disability ratings for the veteran's service-
connected disabilities.  In those rating decisions, the RO 
assigned the disability ratings listed above.  The veteran 
did not appeal the initially assigned ratings.   

The record applicable to the current claim includes VA and 
private medical records dated from 2000 to June 2006, 
including reports of VA examinations.  

The report of a December 2005 VA examination for cold 
injuries contains evidence addressing the veteran's ability 
to secure or follow a substantially gainful occupation due to 
impairment resulting from his service-connected disabilities.  
That report shows that the veteran reported his last job of 
selling office equipment lasted for 30 years.  He reported 
that he did not feel that the cold injury affected his job, 
and that his hands would get cold but never stopped him from 
performing his job.  The veteran reported that the burning 
sensation in the hands did not interfere with current 
activities of bathing, dressing, or home activities; and had 
not interfered with his job or with any hobbies or sports.

The December 2005 VA examination report shows that on 
examination of the feet, the veteran's gait was within normal 
limits.  Examination of the feet showed both were pink with 
no edema; and temperature was normal.  The veteran had no 
skin atrophy.  Both feet were dry.  He had good skin texture, 
and no ulcerations.  He had hair growth on the dorsal surface 
of the feet but not on the toes.  He had dermatophytosis of 
the toenails.  There was some pain in the feet on palpation 
and on movement of the toes.  Foot strength was 5/5, with 
essentially normal ankle ranges of motion (dorsiflexion of 20 
degrees and plantar flexion of 40 degrees).  He had no 
increased pain or weakness, or decreased endurance or 
incoordination, following repetitive range of motion 
movements.

Examination of the hands showed both were pink with no edema; 
and temperature was normal.  The veteran had no skin atrophy.  
Both hands were slightly damp.  He had good skin texture, and 
no ulcerations.  He had hair growth on the dorsal surface and 
there was no evidence of fungal infection of the hands or 
nails and no scars associated with the service-connected 
disabilities.  He had decreased sensation.  Grip strength was 
5/5.  The veteran could make a fist, touching the palmar 
crease; with no pain on initial motion, or with repetitions.  
On wrist ranges of motion there were no significant 
deviations from normal range of motion.  He had no increased 
pain or weakness, or decreased endurance or incoordination, 
following repetitive range of motion movements.  

Examination of the ear pinna showed that they were slightly 
redder than the surrounding skin.  The skin was dry and 
peeling over the apex of the pinna.  There was no pain with 
palpation, and no ulcerations.  There were no frostbite 
scars, but the veteran did have decreased sensation.

The examination report contains diagnoses of:  Cold injury 
involving both hands with burning sensation predominantly in 
cold weather; cold injury involving both feet with numbness 
and an achy pain in the toes and ball of the feet; and a 
burning sensation in both ear pinnas only in cold weather 
secondary to cold injury.

Based in part on X-ray examination, the examiner opined that 
the long-term effects of cold injuries were to the nerves, 
vascular system and arthritis; and that the veteran had mild 
arthritis in the hands and feet, and neuropathic symptoms of 
burning, numbness and tingling.

VA treatment records show that in July 2001, the veteran 
reported that he continued to garden six to eight hours a day 
and was able to walk up a steep incline.  In January 2002 the 
veteran stated that he was working two days per week 
delivering flowers; that he walked one-half mile daily up a 
graded incline; and that he golfed regularly.
 
In a statement signed by the Veteran and notarized, dated 
April 13, 2007, and titled as a deposition, the Veteran 
enumerated his service-connected symptoms, which he believed 
resulted in his unemployability.  He stated that the pain was 
constant, more severe during winter, and resulted in his 
being able to walk possibly one block without undue pain.  He 
indicated that he was unable to play golf without using a 
golf cart.  

The veteran stated that on working in the garden he had to 
stop about every half hour. He stated that due to pain he was 
only able to stay outside during cold weather for five to ten 
minutes.  The foot pain usually woke him four to five times 
weekly, and he had trouble falling back to sleep.  Due to the 
frostbite problems of his hands, he was unable to pick up 
small objects due to numbness; and he had extreme pain during 
cold weather.  He asserted that he was unable to work due to 
the residuals of the frostbite, because he was unable to walk 
very far or to pick up small items due to pain and numbness.  
He could only climb stairs one stair at a time due to pain.  
He would often drop things due to numbness and pain.  His 
feet tended to be dry and scaly and there was cracking skin 
around the fingernails and toenails.  The Veteran concluded 
that he was unable to be employed due to these symptoms and 
lack of sleep that left him irritable.

In a March 2009 letter, Peter A. Dickinson, M.D., stated that 
the Veteran was his patient, and that the Veteran had 
persistent hand and foot pain.  Dr. Dickinson stated that the 
peripheral neuropathy was probably related to the frost bite 
injury in service in World War II at the Battle of the Bulge.  
Dr. Dickinson stated that this peripheral neuropathy made the 
Veteran incapable of fine touch and sense, and resulted in a 
constant discomfort.  Dr. Dickinson opined that the condition 
prevented the Veteran from doing any meaningful work, that 
the difficulty had been increasing over time, and that over 
the last several years it had increased to the point at which 
the Veteran was not physically capable of maintaining or 
sustaining gainful employment.

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).   The only 
opinion on the material matter here is that of Dr. Dickinson, 
who opined that the Veteran's cold injury disabilities 
prevented the Veteran from doing any meaningful work, and 
that the Veteran was not physically capable of maintaining or 
sustaining gainful employment.  Therefore an award of a TDIU 
is warranted.

Thus, after a careful review of the lay and medical evidence, 
and resolving any reasonable doubt in the veteran's favor, 
the Board finds that the veteran is unemployable due the 
aggregate impact of his service-connected cold injury 
disabilities, which affect all four extremities resulting in 
a combined evaluation of 90 percent.  
  

ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


